1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   JORGE ANTONIO PEREZ,                                Case No.: 3:18-cv-02174-MMA-NLS
     Inmate Booking No. 18165788,
12
                                        Plaintiff,       ORDER:
13
                          vs.                            1) DENYING MOTION TO
14
                                                         PROCEED IN FORMA PAUPERIS
15                                                       AS BARRED BY 28 U.S.C. § 1915(g);
     ANGEL NUNEZ, et al.,
16
                                     Defendants.         [Doc. No. 2]
17
                                                         (2) DISMISSING CIVIL ACTION
18
                                                         WITHOUT PREJUDICE FOR
19                                                       FAILURE TO PAY FILING FEE
                                                         REQUIRED BY 28 U.S.C. § 1914(a)
20
21
22
23         Plaintiff Jorge Antonio Periez, currently housed at the San Diego Central Jail
24   located in San Diego, California, and proceeding pro se, has filed a civil rights complaint
25   pursuant to 42 U.S.C. § 1983.
26         Plaintiff did not prepay the civil filing fee required by 28 U.S.C. § 1914(a);
27   instead, he filed a Motion to Proceed In Forma Pauperis (“IFP”) pursuant to 28 U.S.C.
28   § 1915(a) (Doc. No. 6).
                                                     1
                                                                             3:18-cv-02174-MMA-NLS
1    I.    Motion to Proceed IFP
2          “All persons, not just prisoners, may seek IFP status.” Moore v. Maricopa County
3    Sheriff’s Office, 657 F.3d 890, 892 (9th Cir. 2011). Prisoners like Plaintiff, however,
4    “face … additional hurdle[s].” Id.
5          Specifically, in addition to requiring prisoners to “pay the full amount of a filing
6    fee,” in “monthly installments” or “increments” as provided by 28 U.S.C.
7    § 1915(a)(3)(b), Bruce v. Samuels, __ U.S. __, 136 S. Ct. 627, 629 (2016); Williams v.
8    Paramo, 775 F.3d 1182, 1185 (9th Cir. 2015), the Prison Litigation Reform Act
9    (“PLRA”) amended section 1915 to preclude the privilege to proceed IFP:
10                . . . if [a] prisoner has, on 3 or more prior occasions, while
                  incarcerated or detained in any facility, brought an action or
11
                  appeal in a court of the United States that was dismissed on the
12                grounds that it is frivolous, malicious, or fails to state a claim
                  upon which relief can be granted, unless the prisoner is under
13
                  imminent danger of serious physical injury.
14
15   28 U.S.C. § 1915(g). “This subdivision is commonly known as the ‘three strikes’
16   provision.” Andrews v. King, 398 F.3d 1113, 1116 n.1 (9th Cir. 2005).
17         “Pursuant to § 1915(g), a prisoner with three strikes or more cannot proceed IFP.”
18   Id.; see also Andrews v. Cervantes, 493 F.3d 1047, 1052 (9th Cir. 2007) (hereafter
19   “Cervantes”) (under the PLRA, “[p]risoners who have repeatedly brought unsuccessful
20   suits may entirely be barred from IFP status under the three strikes rule[.]”). The
21   objective of the PLRA is to further “the congressional goal of reducing frivolous prisoner
22   litigation in federal court.” Tierney v. Kupers, 128 F.3d 1310, 1312 (9th Cir. 1997).
23   “[S]ection 1915(g)’s cap on prior dismissed claims applies to claims dismissed both
24   before and after the statute’s effective date.” Id. at 1311.
25         “Strikes are prior cases or appeals, brought while the plaintiff was a prisoner,
26   which were dismissed on the ground that they were frivolous, malicious, or failed to state
27   a claim,” Andrews, 398 F.3d at 1116 n.1 (internal quotations omitted), “even if the
28   district court styles such dismissal as a denial of the prisoner’s application to file the
                                                    2
                                                                                3:18-cv-02174-MMA-NLS
1    action without prepayment of the full filing fee.” O’Neal v. Price, 531 F.3d 1146, 1153
2    (9th Cir. 2008); see also El-Shaddai v. Zamora, 833 F.3d 1036, 1042 (9th Cir. 2016)
3    (noting that when court “review[s] a dismissal to determine whether it counts as a strike,
4    the style of the dismissal or the procedural posture is immaterial. Instead, the central
5    question is whether the dismissal ‘rang the PLRA bells of frivolous, malicious, or failure
6    to state a claim.’”) (quoting Blakely v. Wards, 738 F.3d 607, 615 (4th Cir. 2013)).
7          Once a prisoner has accumulated three strikes, he is simply prohibited by section
8    1915(g) from pursuing any other IFP civil action or appeal in federal court unless he
9    alleges he is facing “imminent danger of serious physical injury.” See 28 U.S.C.
10   § 1915(g); Cervantes, 493 F.3d at 1051-52 (noting § 1915(g)’s exception for IFP
11   complaints which “make[] a plausible allegation that the prisoner faced ‘imminent danger
12   of serious physical injury’ at the time of filing.”).
13   II.   Application to Plaintiff
14         As an initial matter, the Court has carefully reviewed Plaintiff’s Complaint and has
15   ascertained that it does not contain any “plausible allegations” to suggest he “faced
16   ‘imminent danger of serious physical injury’ at the time of filing.” Cervantes, 493 F.3d
17   at 1055 (quoting 28 U.S.C. § 1915(g)).
18         While Defendants typically carry the burden to show that a prisoner is not entitled
19   to proceed IFP, Andrews, 398 F.3d at 1119, “in some instances, the district court docket
20   may be sufficient to show that a prior dismissal satisfies at least one on the criteria under
21   § 1915(g) and therefore counts as a strike.” Id. at 1120.
22         A court may take judicial notice of its own records, see Molus v. Swan, Civil Case
23   No. 3:05-cv-00452–MMA-WMc, 2009 WL 160937, *2 (S.D. Cal. Jan. 22, 2009) (citing
24   United States v. Author Services, 804 F.2d 1520, 1523 (9th Cir. 1986)); Gerritsen v.
25   Warner Bros. Entm’t Inc., 112 F. Supp. 3d 1011, 1034 (C.D. Cal. 2015), and “‘may take
26   notice of proceedings in other courts, both within and without the federal judicial system,
27   if those proceedings have a direct relation to matters at issue.’” Bias v. Moynihan, 508
28   F.3d 1212, 1225 (9th Cir. 2007) (quoting Bennett v. Medtronic, Inc., 285 F.3d 801, 803
                                                    3
                                                                              3:18-cv-02174-MMA-NLS
1    n.2 (9th Cir. 2002)); see also United States ex rel. Robinson Rancheria Citizens Council
2    v. Borneo, Inc., 971 F.2d 244, 248 (9th Cir. 1992).
3           Thus, this Court takes judicial notice that Plaintiff has had at least three (3) prior
4    civil actions or appeals dismissed on the grounds that they were frivolous, malicious, or
5    failed to state a claim upon which relief may be granted.
6           They are:
7           1)    Perez v. Brown, et al., Civil Case No. 1:12-cv-01742-DLB PC (E.D. Cal.
8                 May 12, 2014 Order Dismissing Second Amended Complaint, with
9                 prejudice, for failure to state a claim) (strike one);
10          2)    Perez v. UAPD, et al., Ninth Circuit Appeal No. 15-16271 (Sept. 16, 2015
11                Order denying appellant’s motion to proceed IFP “because we find that the
12                appeal is frivolous.”) [Dkt. Entry 12] (strike two);
13          3)    Perez v. Dennehy, et al., 2:15-cv-0833 WBS EFB P (E.D. Cal. Nov. 6, 2016
14                Order Dismissing Action as frivolous) (strike three).
15          Accordingly, because Plaintiff has, while incarcerated, accumulated more than
16   three “strikes” as defined by § 1915(g), and he fails to make a “plausible allegation” that
17   he faced imminent danger of serious physical injury at the time he filed this case, he is
18   not entitled to the privilege of proceeding IFP. See Cervantes, 493 F.3d at 1055;
19   Rodriguez v. Cook, 169 F.3d 1176, 1180 (9th Cir. 1999) (noting that 28 U.S.C. § 1915(g)
20   “does not prevent all prisoners from accessing the courts; it only precludes prisoners with
21   a history of abusing the legal system from continuing to abuse it while enjoying IFP
22   status”); see also Franklin v. Murphy, 745 F.2d 1221, 1231 (9th Cir. 1984) (“[C]ourt
23   permission to proceed IFP is itself a matter of privilege and not right.”).
24   III.   Conclusion and Order
25           For the reasons set forth above, the Court:
26          1)    DENIES Plaintiff’s Motion to Proceed IFP [Doc. No. 6] as barred by 28
27   U.S.C. § 1915(g);
28
                                                    4
                                                                                3:18-cv-02174-MMA-NLS
1          2)     DISMISSES this action without prejudice for failure to pay the full statutory
2    and administrative $400 civil filing fee required by 28 U.S.C. § 1914(a);
3          3)     CERTIFIES that an IFP appeal from this Order would be frivolous and
4    therefore, would not be taken in good faith pursuant to 28 U.S.C. § 1915(a)(3). See
5    Coppedge v. United States, 369 U.S. 438, 445 (1962); Gardner v. Pogue, 558 F.2d 548,
6    550 (9th Cir. 1977) (indigent appellant is permitted to proceed IFP on appeal only if
7    appeal would not be frivolous); and
8          4)    DIRECTS the Clerk of Court to close the case.
9          IT IS SO ORDERED.
10   DATE: December 7, 2018                _______________________________________
                                           HON. MICHAEL M. ANELLO
11
                                           United States District Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  5
                                                                            3:18-cv-02174-MMA-NLS
